Action to recover damages for personal injuries sustained in a collision between two automobiles. Appeal from judgment in plaintiff’s favor in the sum of $10,164.70. Judgment reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $7,500 the amount of the verdict rendered in her favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict was excessive. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.